Citation Nr: 1745578	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for a traumatic brain injury.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure, or as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for hypogonadism, to include as secondary to herbicide exposure, or as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for residuals of a pituitary gland disorder, to include as secondary to herbicide exposure, or as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for an intestinal disorder, to include on the basis of aggravation by service-connected posttraumatic stress disorder (PTSD), and/or as a residual of a gall bladder disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1965 to September 1969.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a July 2017 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for irritable bowel syndrome, as entitlement to service connection for an intestinal disorder, to include aggravated by service-connected posttraumatic stress disorder (PTSD), and/or as a residual of a gall bladder disorder.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TBI

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to a compensable initial rating for a TBI.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). 

The Veteran was last evaluated by VA for compensation purposes for his TBI in April 2010.  The Veteran and his wife testified at the July 2017 hearing that his TBI symptoms have gotten worse since his last VA examination in 2010.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his TBI.

Diabetes Mellitus, Type II

The Veteran was afforded a VA diabetes examination in April 2010.  It was noted that there is no objective evidence that the Veteran has diabetes mellitus.

The Veteran testified at the July 2017 hearing that he received a diagnosis of diabetes from the VA St. Augustine Outpatient Clinic in July 2015 and that that he controls his diabetes through diet and exercise.

The Board notes that no VA treatment records from 2015 have been associated with the record.  The Board further notes that a March 2016 VA treatment record notes that "[a]fter reviewing the patient's chart, it has been determined that a diagnosis of diabetes has been entered erroneously".  No further explanation was provided.

The Board finds that the threshold inquiry of whether the Veteran has a current diagnosis of diabetes mellitus, type II, must be resolved.  Upon remand, all outstanding VA treatment records must be obtained and associated with the file, and then the Veteran must be provided with a new VA examination to determine whether he currently has diabetes mellitus, type II.

Hypogonadism, Pituitary Gland and Erectile Dysfunction
 
After reviewing the record, it is apparent the Veteran has not received the benefit of a VA examination for his claims for service connection for hypogonadism, a pituitary gland disorder, and erectile dysfunction.  The Board finds that further development is required prior to adjudicating this claim.

There are no VA medical opinions of record thoroughly addressing the etiology of the Veteran's claimed hypogonadism, pituitary gland disorder, and erectile dysfunction.   In light of the foregoing, the Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran has current hypogonadism, a pituitary gland disorder, and erectile dysfunction which are related to his service.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Intestinal Disorder

The Veteran was afforded a VA intestines examination in April 2010.  It was noted that irritable bowel syndrome is not a condition that is conceded as being caused by Agent Orange and that there is no objective evidence that the Veteran has irritable bowel syndrome.

The Board notes that post-service private and VA treatment records are replete with mentions of the Veteran's chronic diarrhea, irritable bowel, and colitis, as well as use of the medications Lomotil and Donnatal.  The April 2010 VA examiner did not discuss any of this in his report and, as such, the Board finds that the April 2010 VA intestines examination is inadequate, particularly since the Board has re-characterized the issue of entitlement to service connection for irritable bowel syndrome, as entitlement to service connection for an intestinal disorder.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion for the Veteran's intestinal disorder, however diagnosed, is required.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo VA examinations with appropriate physicians to determine the following:

a.  For the Veteran's TBI:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his TBI to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.  

In evaluating the Veteran, the VA examiner should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's TBI.

b.  For the Veteran's diabetes mellitus:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed diabetes mellitus.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether the Veteran it is as likely as not that the has a current diagnosis of diabetes mellitus, or has had such a diagnosis at any time during the pendency of this claim (i.e., since 2010).  

c.  For the Veteran's hypogonadism, residuals of a pituitary gland disorder, and erectile dysfunction:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the above claimed conditions.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed Veteran's hypogonadism, residuals of a pituitary gland disorder, and/or erectile dysfunction had their clinical onset during active service or are aggravated by or otherwise related to any service-connected disease, event, or injury, to include in-service exposure to herbicides or diabetes mellitus (if diagnosed).

d.  For the Veteran's intestinal disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his intestinal disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's intestinal disorder had its clinical onset during active service or is aggravated by or otherwise related to any service-connected disease, event, or injury, to include an in-service cholecystectomy.

The examiner must address the Veteran's post-service intestinal symptoms, including the VA treatment records which attribute said symptoms to a conversion disorder and whether the Veteran's service-connected PTSD aggravates the Veteran's intestinal disorder.

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




